UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 033-20966 Finotec Group, Inc. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 76-0251547 (I.R.S. Employer Identification No.) 228 East 45 Street, Suite 1801, New York, NY 10017 (Address of principal executive offices) (Zip code) 718-513-3620 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company x Indicate the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: - Common Series 0.001 par value Documents incorporated by reference: None. FINOTEC GROUP, INC. AND SUBSIDIARIES INDEX PART I. FINANCIAL INFORMATION Item 1. Financial Statements: Consolidated Balance Sheets April 30, 2010 (Unaudited) and January 31, 2010 . 3 Consolidated Statements of Operations Three Months ended April 30, 2010 (Unaudited)and 2009 4 Statements of Cash Flows – Three Months Ended April 30, 2010 and 2009 (Unaudited) 5 Notes to Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3T Controls and Procedures 17 PART II. OTHER INFORMATION Item 1. Legal Proceedings. 19 Item 2. Changes in Securities and Use of Proceeds 20 Item 3. Submission of Matters to a Vote of Security Holders 20 Item 4. Exhibits and Reports on Form 8-K 20 Signature 20 2 CONSOLIDATED BALANCE SHEETS U.S Dollars April 30 , April 30, January 31 , (Unaudited) (Unaudited) (Audited) ASSETS Current Assets Cash and cash equivalents Prepaid and other current assets Total Current Assets Property and Equipment, Net Total Assets LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities short term bank credit - - Accounts payable and accrued expenses Customers deposits Forward transaction-Customers and Hedging - Provision for severance Total current Liabilities Stockholders' Equity Common stock, $0.001 par value, 300,000,000 shares authorized, 121,030,936 shares issued and outstanding Treasury stock Additional paid-in capital Foreign currency translation adjustment ) ) ) Retained earnings ) ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity See accompanying notes to consolidated financial statements. 3 CONSOLIDATED STATEMENTS OF OPERATIONS . Three months ended April 30 April 30 U.S Dollars Revenues Net (losses) gain from foreign currency future operations Consulting 0 Total Revenues Operating Expenses General and Administrative Salaries Rent and office 0 Research and Development Technology and computer Marketing Professional fees Financial data fees Depreciation Exceptional 0 Other expense Total Operating Expenses Operating P&L ) ) Financing Expenses Interest income 1 0 Finance Charges ) Financing P&L ) NetIncome (Loss) ) ) Weighted average number of shares outstanding Basic Diluted Net Income per common share- Basic $
